Citation Nr: 0613042	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to May 1970 
and from May 1, 1992 to May 9, 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran testified at the central office in 
Washington, D.C. before the undersigned Veterans Law Judge in 
June 2004.


FINDING OF FACT

Cancer of the tongue was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
cancer of the tongue otherwise related to the veteran's 
active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 
38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision on April 
2002.  The RO provided the veteran notice to his claim for 
service connection in a letters dated November 2001 and June 
2005, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, an August 2002 statement of 
the case (SOC) and June and September 2003, and November 2005 
supplemental statements of the case (SSOC's) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Based on the Board decision 
below, no effective date will be assigned and there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, VA and private treatment records and a 
VA exam are of record.    Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims service connection for his cancer of the 
tongue.  Specifically, the veteran testified that he was on 
the DMZ in Korea for four and a half months and was exposed 
to Agent Orange in that time.  The veteran believes that his 
tongue cancer is related to this exposure.  He did not have 
service in the Republic of Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  As noted, there is 
no evidence that the veteran served in Vietnam.  As for 
exposure to herbicides outside of Vietnam, VA has information 
regarding Agent Orange used in Korea in certain areas along 
the DMZ.  The United States Department of Defense has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ and that certain units were exposed.   

In May 2003, the Veterans Benefits Administration (VBA) 
provided guidance concerning claims for diseases based on 
exposure to herbicide agents used in Korea during this time.  
Based on these facts, VBA advised that claims for veterans 
who served in Korea during this period should be developed 
for such exposure, and that if a veteran was so exposed, the 
presumptions found in 38 C.F.R. § 3.309(e) apply.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e) (2005).  

The Secretary of Veterans Affairs determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides is not warranted for the following 
conditions:  Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service records show that the veteran served in Korea 
beginning in April 1969; records show that the veteran served 
overseas for thirteen months.  There is no complaint, finding 
or diagnosis of cancer of the tongue in service medical 
records.

Private medical records show that the veteran was diagnosed 
in 1989 with cancer of the tongue; in May 1999 there was an 
official diagnosis of squamous cell carcinoma, base of 
tongue, T3, N2B, M0.  

In June 2004, the VA examiner noted that the veteran had 
carcinoma of the tongue.  The examiner stated that the 
carcinoma of the tongue is not considered to be an Agent 
Orange related tumor.

In 2005, the veteran submitted VA treatment records from 
January to May 2005 showing treatment for chest pain and 
various cardiac problems.
    
Initially, the veteran does not assert, nor does the evidence 
suggest that service connection on the basis of direct 
causation is warranted.  Cancer of the tongue was not shown 
in service or for more than nineteen years after separation, 
there is no evidence of cancer of the tongue in service, and 
there is no medical evidence relating the current cancer of 
the tongue to service.    
 
Service personnel records reflect that the veteran served in 
Korea beginning on April 1969.  It is unclear how long the he 
served in Korea from service personnel records.  As 
previously noted, the U. S. Department of Defense (DOD) has 
conceded use of Agent Orange in certain locations in Korea 
from April 1968 to July 1969.  Thus, there is a question of 
whether the veteran served under conditions of service for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  

However, the Board does not need to reach this issue because 
cancer of the tongue is not among the disabilities listed in 
38 C.F.R. § 3.309(e).  In that regard, the Board notes that 
the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27, 630-41 (May 20, 2003).  In fact, the 
Secretary specifically clarified that a presumption of 
service connection based on exposure to herbicides is not 
warranted for respiratory disorders, other than certain 
respiratory cancers.  Id.  Although the veteran was diagnosed 
with tongue cancer, the evidence does not show that it was 
classified as a respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea), nor is there any medical 
evidence of respiratory cancer.  Id.  The diagnosis of record 
was squamous cell carcinoma of the base of the tongue.  
Medical evidence contains no documentation of any findings of 
cancer in the larynx, esophagus, trachea, or bronchus.  The 
Board notes that though the veteran was given additional time 
to obtain a medical opinion as to whether the tongue cancer 
had spread or affected his respiratory systems; the veteran 
did not submit any medical evidence or opinion indicating 
that the veteran's cancer of the tongue was a respiratory 
cancer.  Thus, there is no evidence that the veteran has 
respiratory cancer or any condition listed in 38 C.F.R. § 
3.309(e) .  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable to cancer of the tongue and therefore, in 
this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Thus, presumptive service connection for this disorder due to 
Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

The Board considered the veteran's statements that it is his 
opinion that he developed cancer of the tongue due to Agent 
Orange exposure.  However, while the veteran is competent as 
a lay person to report that on which he has personal 
knowledge, he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board carefully reviewed the record and has concluded 
that since there is no evidence suggesting that the veteran's 
cancer of the tongue was related to his active service, 
including exposure to Agent Orange, the preponderance of the 
evidence is against the claim for service connection.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  


ORDER

Service connection for cancer of the tongue, to include as 
due to Agent Orange exposure is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


